DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Summary
This is the initial Office Action based on Application 15/972,741 and is in response to a Request for Continued Examination filed 11/10/2020.  
Claims 1-7, 9-17, and 19-24 are previously pending, of those claims, claims 1, 11, and 14 have been amended.  Claims 1-7, 9-17, and 19-24 are currently pending and have been fully considered.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 1-7 and 9-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over BOHNSTEDT (US 5,221,587) in view of MILLER (US 2011/0091761 A1) or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over BOHNSTEDT (US 5,221,587) in view of MILLER (US 2011/0091761 A1) and WERTZ (US 2013/0071723 A1).
BOHNSTEDT teaches a lead/sulphuric acid storage battery (abstract).  Included is a microporous separator which includes an un-crosslinked natural or synthetic rubber (abstract).  In one example the microporous separator impregnated with a rubber latex (column 4 lines 43-45).  Specifically the separator for the lead/sulphuric acid batteries comprise a separator sheet of a microporous plastic and wherein uncrosslinked natural or synthetic rubber is incorporated into the separator sheet (claim 11).  In one example the web comprises glass-fibers, polyester fibers and are impregnated until saturation with an aqueous solution comprising at least one of a natural rubber latex (column 5 lines 28-38).  Between 17 and 22 wt% of the solution constituents were absorbed by the fiber web (column 5 lines 37-38).  This impregnation until saturation of the aqueous solution, and the absorption by the fiber webs of BOHNSTEDT is taken to be analogous to the claimed uniformly blending with the uncured rubber.   
BOHNSTEDT teaches the separator is made of a microporous plastic.  However, BOHNSTEDT does not explicitly teach that the microporous plastic is made of polyolefin, pvc, phenol-formaldehyde resins, or a cross-linked rubber.  
MILLER teaches a separator for a lead acid battery that includes a porous membrane (abstract).  The separator includes a porous membrane that is made of a synthetic materials such as polyolefins, PVC, and rubber (paragraph 0032).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to substitute the microporous plastic for the separator of BOHNSTEDT for the microporous polyolefin material of the separator as taught by MILLER, as this is a simple substitution of one known prior art element for another in order to achieve predictable results, as both BOHNSTEDT and MILLER teaches separators for lead acid batteries, and BOHNSTEDT teaches that the microporous separator is made of a plastic material, and then MILLER teaches such known plastics.  
Claim 1 recites “wherein said microporous membrane is suitable for use in an electrolyte comprising water and acid” and then “wherein said electrolyte further comprises one or more contaminants”.  Therefore the claim does not actually claim the presence of the electrolyte nor the contaminants.  The separator of BOHNSTEDT is taken to be suitable for use in such an electrolyte.  
In the alternative, BOHNSTEDT does not explicitly teach the electrolyte with the claimed contaminants.  
WERTZ teaches a lead acid battery (abstract).  The battery comprises a separator, and an electrolyte, and a coating of metal or metal oxide coating a surface of a battery component, the surface contacts the electrolyte of the battery (claim 1).  The metal includes titanium and copper (claim 4).  The amount of the metal or metal oxide is present in an amount sufficient to provide a target metal ion concentration in the electrolyte (claim 5).  The battery component may be at least the separator (claims 7 
Therefore at the time of the invention one having ordinary skill in the art would have been motivated to include the coating of metal or metal oxide on the surface of the separator of BOHNSTEDT and MILLER as taught by WERTZ in order to have the beneficial effect of shifting the voltage at which hydrogen is produced in order to have the effect of allowing the battery to recharge more efficiently.  
With respect to claim 2.  BOHNSTEDT further teaches the separators can be impregnated with a rubber latex (column 4 lines 42-45).  Further in one embodiment the rubber may be a rubber latex (column 4 lines 54-55 and column 5 lines 35-38).  
With respect to claim 3-4.  BOHNSTEDT teaches in one example a web containing glass fibers and polyester fibers, silica, and carboxyl group-containing polystyrene is impregnated with an aqueous solution including 18 wt% natural rubber latex (column 5 lines 27-38).  Between 17 and 22 wt% relative to the web are absorbed by the fiber web (column 5 lines 35-40).  Therefore the amount of the rubber latex is 3.06 to 3.96 wt% based on the weight of the membrane.  
With respect to claims 5-7.  BOHNSTEDT does not explicitly teach a first set of ribs on a first surface and a second set of ribs on a second surface, and where the first set of ribs are in a machine direction relative to the membrane.  
MILLER teaches a separator for a lead acid battery which includes a porous membrane having a positive electrode face and a negative electrode face (paragraphs 0066-0067).  There is included a plurality of longitudinally extending ribs on the positive electrode face (paragraph 0068) and a plurality of substantially transversely extending ribs being disposed upon the negative electrode face (paragraph 0069).  The membrane may be macroporous or microporous, and may comprise polyethylene (paragraphs 0074-0075).  Such ribs are taken to be beneficial as they provide improved bending stiffness (paragraph 0086).  
At the time of the invention one having ordinary skill in the art would have been motivated form the ribs in the transverse direction facing the negative electrode and the longitudinal direction on the positive electrode as taught by MILLER for the lead acid battery of BOHNSTEDT as MILLER teaches that such a structure has the beneficial result of providing improved bending stiffness (paragraph 0086).  
With respect to claim 9.  MILLER teaches that the porous separator is made of a polyolefin such as polyethylene and polypropylene (paragraph 0032).  In one example it is silica and UHMPE (paragraph 0032).  
With respect to claim 10.  BOHSTEDT teaches the membrane may include silica (column 4 lines 50-51).  Then MILLER teaches in one example the separator includes silica and UHMPE (paragraph 0032). 

Claim 11-17, and 19-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over BOHNSTEDT (US 5,221,587) in view of MILLER (US 2011/0091761 A1) and WERTZ (US 2013/0071723 A1).
Claim 11 is dependent upon claim 1, which is rejected above under 35 U.S.C. 103 in view of BOHNSTEDT and MILLER, or in the alternative in view of BOHNSTEDT, MILLER, and WERTZ.  
With respect to claim 11.  BOHNSTEDT teaches a lead sulphuric acid storage battery (abstract).  BOHNSTEDT does not explicitly teach the electrolyte with the claimed contaminants.  
WERTZ teaches a lead acid battery (abstract).  The battery comprises a separator, and an electrolyte, and a coating of metal or metal oxide coating a surface of a battery component, the surface contacts the electrolyte of the battery (claim 1).  The metal includes titanium and copper (claim 4).  The amount of the metal or metal oxide is present in an amount sufficient to provide a target metal ion concentration in the electrolyte (claim 5).  The battery component may be at least the separator (claims 7 and 46).  The metal ions are used as a means for shifting the voltage at which hydrogen is produced at the negative electrode (paragraph 0058).  The presence of a metal ion in the electrolyte and deposition of it onto the negative electrode produces a shift in negative electrode behavior (paragraph 0107).  The higher the voltage at which hydrogen production begins the more efficiently the battery will recharge (paragraph 0107).  
Therefore at the time of the invention one having ordinary skill in the art would have been motivated to include the coating of metal or metal oxide on the surface of the separator of BOHNSTEDT and MILLER as taught by WERTZ in order to have the beneficial effect of shifting the voltage at which hydrogen is produced in order to have the effect of allowing the battery to recharge more efficiently.  
With respect to claim 12.  BOHNSTEDT further teaches the separators can be impregnated with a rubber latex (column 4 lines 42-45).  Further in one embodiment the rubber may be a rubber latex (column 4 lines 54-55 and column 5 lines 35-38).  
With respect to claim 13-14.  BOHNSTEDT teaches in one example a web containing glass fibers and polyester fibers, silica, and carboxyl group-containing polystyrene is impregnated with an aqueous solution including 18 wt% natural rubber latex (column 5 lines 27-38).  Between 17 and 22 wt% relative to the web are absorbed by the fiber web (column 5 lines 35-40).  Therefore the amount of the rubber latex is 3.06 to 3.96 wt% based on the weight of the membrane.  
With respect to claims 15-17.  BOHNSTEDT does not explicitly teach a first set of ribs on a first surface and a second set of ribs on a second surface, and where the first set of ribs are in a machine direction relative to the membrane.  
MILLER teaches a separator for a lead acid battery which includes a porous membrane having a positive electrode face and a negative electrode face (paragraphs 0066-0067).  There is included a plurality of longitudinally extending ribs on the positive electrode face (paragraph 0068) and a plurality of substantially transversely extending ribs being disposed upon the negative electrode face (paragraph 0069).  The membrane may be macroporous or microporous, and may comprise polyethylene (paragraphs 0074-0075).  Such ribs are taken to be beneficial as they provide improved bending stiffness (paragraph 0086).  
At the time of the invention one having ordinary skill in the art would have been motivated form the ribs in the transverse direction facing the negative electrode and the longitudinal direction on the positive electrode as taught by MILLER for the lead acid 
With respect to claim 19.  MILLER teaches that the porous separator is made of a polyolefin such as polyethylene and polypropylene (paragraph 0032).  In one example it is silica and UHMPE (paragraph 0032).  
With respect to claim 20.  BOHSTEDT teaches the membrane may include silica (column 4 lines 50-51).  Then MILLER teaches in one example the separator includes silica and UHMPE (paragraph 0032). 

Claims 21 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over BOHNSTEDT (US 5,221,587) in view of MILLER (US 2011/0091761 A1) and WERTZ (US 2013/0071723 A1) as applied to claims 1 and 11 above, and further in view of PEKALA (US 2006/0127661 A1).
Claim 21 is dependent upon claim 11, which is rejected above under 35 U.S.C. 103 in view of BOHNSTED, MILLER, and WERTZ.  BOHNSTEDT does not explicitly teach the battery is a flooded lead acid battery.  
PEKALA teaches an oxidation resistant microporous polyolefin web (abstract).  An UHMWPE was combined with silica (paragraph 0032).  The melt was passed into a calendar (paragraph 0032).  The formed separator had ribs (paragraph 0033). The ribs are formed in the machine direction, (Table 1 which recites that the machine direction is defined as the parallel direction to the separator ribs). PEKALA teaches the web is used in a type of lead acid battery, which is the flooded cell battery (paragraphs 0005-0006).  
Therefore at the time of the invention, one having ordinary skill in the art would have made the lead acid battery of BOHSTEDT be a flooded type battery, as this is a combination of known prior art elements in order to achieve predictable results.  
Claim 24 is dependent upon claim 1.  BOHNSTEDT does not explicitly teach the battery is a flooded lead acid battery.  PEKALA further teaches a second type of lead acid battery, which is the flooded cell battery (paragraphs 0005-0006).  
Therefore at the time of the invention, one having ordinary skill in the art would have made the lead acid battery of BOHSTEDT be a flooded type battery, as this is a combination of known prior art elements in order to achieve predictable results.

Claims 22-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over BOHNSTEDT (US 5,221,587) in view of MILLER (US 2011/0091761 A1) or BOHNSTEDT (US 5,221,587) in view of in view of MILLER (US 2011/0091761 A1) and WERTZ (US 2013/0071723 A1) as applied to claims 1 and 11 above, and further in view of PEKALA (US 2006/0127661 A1) and FIEDLER (US 3,496,019).
Claim 22 is dependent upon claim 11 which is rejected above under 35 U.S.C. 103 in view of BOHNSTEDT, MILLER, and WERTZ, and claim 23 is dependent upon claim 1 above under 35 U.S.C. 103 in view of BOHNSTEDT and MILLER or in the alternative under 35 U.S.C. 103 in view of BOHNSTEDT and WERTZ.  BOHNSTEDT does not explicitly teach the battery is a flooded lead acid battery.  PEKALA further teaches a second type of lead acid battery, which is the flooded cell battery (paragraphs 0005-0006).  
Therefore at the time of the invention, one having ordinary skill in the art would have made the lead acid battery of BOHSTEDT be a flooded type battery, as this is a combination of known prior art elements in order to achieve predictable results.  
However, neither BOHNSTEDT nor PEKALA explicitly teaches that the lead acid battery is a dry charge flooded lead acid battery.  
FIEDLER teaches a battery that may be a conventional dry-charged lead acid battery (column 2 lines 11-15).  Incorporated in the lead acid battery is magnesium metl that is relatively free of manganese impurities (column 1 lines 65-72).  When sulfuric acid electrolyte is poured or injected into the battery, an exothermic chemical reaction takes place between the magnesium and the sulfuric acid (column 2 lines 67-72).  This reaction evolves heat which raises the temperature of the lead acid battery, whereby the capacity of the freshly activated battery is increased (column 3 lines 1-6).  The magnesium metal is relatively free of manganese impurity (column 4 lines 10-12).  The magnaous ions may cause deterioration of the separator material, by being electrochemically oxidized which will cause oxidative degeneration of the separator material (column 4 lines 9-16).  For this reason the amount of manganese is 0.01% or less (column 4 lines 18-20).  
At the time of the invention one having ordinary skill in the art would have been motivated to use the dry charged lead acid battery of FIEDER for the battery of BOHNSTEDT and WERTZ, as FIEDLER teaches that such types of batteries are conventionally known in the art, and their application therefore would have been predictable at the time of the invention (see FIEDLER column 2 lines 12-16).  

Response to Arguments
Applicant's arguments filed 11/10/2020 have been fully considered but they are not persuasive. On pages 6-8 of Applicant Arguments/Remarks, Applicant argues against the 35 U.S.C. 103 rejection of the claims in view of BOHNSTEDT and MILLER, or in the alternative in view of BOHNSTEDT, MILLER, and WERTZ.  
On page 7 of Applicant Arguments/Remarks, Applicant argues that in BOHNSTEDT the rubber latex is impregnated into the pores of the glass fiber separators.  Applicant argues that in BOHNSTEDT, glass fiber separators have high porosity, such as greater than 90%.  However, the Examiner notes that this statement is not supported by any reasoning or citation.  Applicant nevertheless argues that in BOHNSTED, the exceptionally highly porous glass fiber separators are impregnated with the rubber latex by insertion of the rubber latex into the pores of the glass fiber separator.  In contrast Applicant argues that in the present invention “impregnated” means that the uncured rubber is incorporated into the body of the microporous membrane.  Applicant argues that the rubber may be mixed or blended into the materials used to form the microporous membrane.  Applicant argues that in the present invention the rubber is a component integral with, or distributed within, or uniformly blended throughout, or intimately blended in the materials of the microporous membrane.  Applicant argues that BOHSTEDT doesn’t teach this, and specifically doesn’t teach that the uncrosslinked rubber can be incorporated into a polymeric separator.  On page 8 Applicant argues that the impregnation occurs after the glass fiber layer is formed.  Applicant argues that BOHSTEDT disallows, teaches away from, the formation of the microporous membrane from a blend comprising the element (a) 
The Examiner notes that the argument that the claim requires the blend is formed prior to formation of the microporous membrane is not a claim limitation.  Instead it merely recites “the uncured rubber is uniformly blended with the polyolefin, polyvinyl chloride, phenol-formaldehyde resin or cross-linked rubber”.  Further Applicant’s arguments that BOHSTEDT teaches away from such a limitation is not persuasive.  Specifically Applicant argues that BOHSTEDT would teach a high porosity of glass fiber separators that would not be “uniformly blended” as claimed.  However, this argument is not persuasive.  Specifically in one example the web comprises both glass and polyester fibers (column 5 lines 28-32).  Therefore the argument that BOHSTEDT would only teach highly porous glass fiber separator is not persuasive.  In addition that same example of BOHSTEDT explicitly teaches that the web is “impregnated until saturation in a calandering process with an aqueous solution comprising … 18 wt% natural rubber latex.  Between 17 and 22 wt% of the solution constituents were absorbed by the fiber web”, (column 5 lines 30-39).  This “impregnated until saturation” is taken to meet the limitation for “uniformly blended”.  Further both BOHNSTEDT (as noted above) and the present application specification teaches such impregnation is performed with a calendaring process (see for example page 7 last paragraph of the specification as originally filed).  Therefore Applicant’s arguments that BOHSTEDT teaches away from the claim limitations are not persuasive.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 5:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722